Citation Nr: 1708053	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-50 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to renal failure.

2.  Entitlement to service connection for renal failure, to include as secondary to a low back disability.

3.  Entitlement to service connection for scars on the left arm caused by dialysis ("dialysis scars"), to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his March 2015 VA Form 9, the Veteran requested a Travel Board hearing.  He later requested that the Board hearing be conducted via video conference.  See July 2015 VA Form 9.  However, in March 2016, the Veteran submitted correspondence stating that he wished to withdraw his hearing request.  As a result, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e).

In June 2016, the Board remanded the current issues for further evidentiary development.


FINDINGS OF FACT

1.  The most probative evidence is against finding that the Veteran's current low back disability had its onset in service, is related to service, or was caused or aggravated by a service-connected disability.

2.  The most probative evidence is against finding that the Veteran's current renal failure had its onset in service, is related to service, or was caused or aggravated by a service-connected disability.

3.  The most probative evidence is against finding that the Veteran's current dialysis scars had their onset in service, are related to service, or were caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The requirements for establishing service connection for renal failure have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The requirements for establishing service connection for dialysis scars have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, compliant VCAA notice was provided in June 2013 and February 2014 letters.

The duty to assist the Veteran has also been satisfied.  In that regard, service treatment records (STRs), post-service treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran has also been afforded a VA examination and additional opinion in connection with his back claim.  As will be discussed in more detail below, the Board finds the examination and additional opinion adequate to decide that service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequacy of VA examination or opinion if it undertakes to provide one).

The Board acknowledges that the Veteran has not been afforded VA examinations in connection with his renal failure and dialysis scar claims.  However, as will also be discussed, the Veteran does not contend, nor does the evidence reflect, that those conditions arose during or are related to service, and the Board finds that service connection for the condition to which the Veteran asserts they are related is not warranted.  Thus, obtaining a VA examination to assess those conditions is not required.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Board notes that there has been substantial compliance with the Board's June 2016 remand instructions.  Specifically, additional VA treatment records were added to the claims file, an additional VA opinion was obtained following receipt of those records, and the issues were readjudicated in a September 2016 supplemental statement of the case.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on a review of the record, there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical evidence of record confirms that the Veteran has been diagnosed with degenerative disc and joint disease of the lumbar spine and end stage renal disease, and that he has a dialysis graft on his left arm.  Accordingly, the first criterion for establishing service connection-a current disability-has been met with respect to each claimed condition.  The question, then, is whether those conditions arose in service or are otherwise related to service or a service-connected disability.

Given the arguments the Veteran has put forth in connection with the instant claims, the Board turns first to the issue of whether he is entitled to service connection for a low back disability on a direct basis.  The Board finds that he is not.

The Veteran's STRs do document treatment for a back injury.  Specifically, in June 1970, the Veteran sought treatment for back symptoms he experienced after lifting a 200 pound sprocket.  He described a past history of muscle spasms at that time.  The examining clinician observed full range of motion of the Veteran's back and prescribed Parafon Forte, but did not provide a specific diagnosis.  Subsequent STRs do not reflect that the Veteran returned for additional treatment for back pain or that he presented with a new complaint after that time.

The first post-service documentation of treatment for back symptoms is dated January 2004, at which time the Veteran described musculoskeletal back pain to a VA care provider when listing his current medical problems.  

In 2006, the Veteran applied for and was granted SSA disability benefits based on heart failure and a secondary diagnosis of osteoarthritis and allied disorders.  Although the health conditions the Veteran primarily described in connection with that application included obesity, high blood pressure, kidney failure, a heart problem, sleep apnea, erectile dysfunction, rheumatoid arthritis, stress, and "gout (all over body)," the Veteran also reported joint pain located specifically in his legs, hips, and back on an associated pain questionnaire.  He stated that he first began having that pain in 1986.  During a September 2006 medical evaluation conducted in connection with the SSA claim, the Veteran stated that he had been told he had arthritis in his knees, shoulders, and hips, as well as in his neck and fingers.  He further stated that he experienced attacks of gout in his elbows, hips, and feet.  The examiner who conducted the medical evaluation noted tenderness of the Veteran's lumbar paraspinals with straight leg raising as well as a decreased range of motion, but did not diagnose the Veteran with a low back disability.

The Veteran's SSA disability benefits application also documents his post-service work history.  Specifically, it reflects that the Veteran worked for a furniture company from 1978 until 2006 and that his position involved working on concrete flooring, pushing, lifting, pulling, and carrying.  The Veteran specifically described carrying furniture and tools, loading and unloading all materials, picking up pallets and 55-gallon containers of glue, and frequently lifting 50 pounds or more in connection with that work.

In July 2011, the Veteran sought private emergency treatment for low back pain of recent onset, noting that he had experienced similar pain in the past with no injury.  During an appointment with his VA primary care provider in April 2012, the Veteran described, among other complaints, back pain that extended to his knees and had been present for 15 years.  He noted that he was taking medication to address that pain.

The Veteran was afforded a VA examination in connection with this claim in February 2015.  At that time, the examiner diagnosed him with degenerative arthritis of the spine based on an x-ray study conducted that day.  She noted that the available medical evidence did not include prior lumbar spine imaging.  Regarding the current imaging study, the examiner described small degenerative osteophytes anteriorly and an otherwise normal lumbar spine.  Following her examination of the Veteran and review of the evidence, the examiner opined that the Veteran's low back disability was less likely than not related to service.  In support of that opinion, she characterized the Veteran's in-service back injury as an acute lumbar strain that resolved without further treatment and noted that the Veteran was employed in post-service professions that were conducive to wear and tear on the musculoskeletal system.  The examiner concluded that the Veteran's low back disability was due to normal wear and tear due to the effects of aging, with components attributable to his stated employment over the years.

In October 2015, the Veteran requested an appointment with his VA primary care provider to discuss back pain and muscle spasms.  He again described back pain that extended to his knees, but reported that the pain had started in service.  The Veteran stated that he was not sure of the details of his injury and that his pain had waxed and waned over the years, but that it was never 100 percent better.  The physician noted that the Veteran was in no apparent distress, assessed him with low back pain, acute on chronic, prescribed prescription pain medication, and ordered an MRI study.  The MRI study was conducted in January 2016, and the reported impression was mild lumbar spondylosis.  

In April 2016, the Veteran sought treatment for back pain of a 9/10 severity that he reported had prevented him from getting out of bed that morning.  At that time, he again stated that he had been experiencing low back pain for 10 to 15 years.  The clinician assessed chronic axial central low back pain and issued the Veteran a four-wheeled walker.

In August 2016, a different VA clinician reviewed the additional evidence that had been associated with the Veteran's claims file following the Board's June 2016 remand, including the January 2016 MRI study, and issued an addendum opinion.  Aside from noting that the Veteran had both degenerative joint and disc disease, the clinician simply reiterated the 2015 examiner's conclusion that the Veteran's low back disability was less likely than not incurred in or caused by an in-service back injury and was instead age-related, with some component attributable to the Veteran's work history.

The Board assigns great probative weight to the 2015 and 2016 VA medical opinions.  The 2015 opinion was provided following examination of the Veteran, both opinions were provided following review of the relevant evidence of record, and both opinions included adequate rationales for the conclusions reached, as evidenced by internal logic that was consistent with the other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Significantly, there is no competent medical evidence that contradicts those opinions.  In that regard, although the Veteran sincerely believes he suffers from a low back disability due to an in-service injury and he is competent to describe symptoms such as back pain, as a lay person, he has not shown that he has specialized training sufficient to render an opinion regarding the cause of his current back disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the diagnosis and etiology of conditions such as degenerative disc disease and degenerative joint disease are matters that require medical expertise to determine, the Board finds the VA medical opinions to be significantly more probative than the Veteran's lay assertions regarding a link between his current disability and his in-service back symptoms.

Furthermore, to the extent that any of the Veteran's statements, including his October 2015 statement to his VA primary care provider, may be construed as assertions that he has experienced his current back pain continuously since service, such assertions are not corroborated by other evidence of record, including the Veteran's documented treatment history, his description of his medical problems in connection with his 2006 claim for SSA disability benefits, and his representations while receiving post-service back treatment on other occasions.  The Board also finds notable the fact that one of the instances in which the Veteran described a 10 or 15-year history of back pain, rather than a history of pain dating to service, occurred when he was seeking immediate relief for pain so severe that it had prevented him from getting out of bed that morning.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Regardless, given the Veteran's differing reports regarding the onset of his current back symptoms, the Board finds his recent assertion of an in-service onset and subsequent continuation of his current back pain less persuasive than the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In short, the evidence reflects that arthritis of the low back was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current low back disability is related to service.  As the preponderance of the evidence is against the claim, service connection for a low back disability is not warranted on a direct basis.

The Board next turns to the question of whether service connection is warranted for the Veteran's renal failure and related dialysis scars on a direct basis.  Again, it finds that it is not.

At the outset, the Board notes that the Veteran has not, in fact, reported that his renal failure arose in or is otherwise directly related to service.  In any event, the Veteran's STRs do not document treatment for cardiovascular-renal disease, and discussions included in his post-service treatment records place the onset of both his renal failure and his hypertension-the condition to which his clinicians have primarily attributed that renal failure-after service.  For example, during a private evaluation to address uncontrolled hypertension and proteinuria in 1994, the Veteran stated that he was first told he had hypertension in 1976 but that he did not start receiving treatment for it until five years ago.  During his October 2006 SSA medical evaluation, he reported that he had initially received a hypertension diagnosis in 1986.  In April 2012, a VA clinician noted that the Veteran had been diagnosed with hypertension 25 years prior, which eventually led to kidney disease.  In short, as the evidence of record does not support a finding that the Veteran's renal failure and dialysis scars were incurred in service or that his cardiovascular-renal disease manifested within one year of separation from service, and as there is no competent opinion suggesting that his renal failure is otherwise etiologically related to service, service connection for renal failure and the associated dialysis scars cannot be granted on a direct basis.

As service connection is not warranted for any of the claimed conditions on a direct basis, the remaining question is whether service connection for those conditions is warranted on a secondary basis, as the Veteran has asserted.  Specifically, the Veteran has consistently asserted that his renal failure and, by extension, his dialysis scars, were caused or aggravated by medications prescribed to treat his low back disability.  More recently, he has also asserted that his low back disability was caused or aggravated by his renal disease.  Unfortunately, the Veteran is not currently service-connected for any other disabilities and, as just discussed, the Board does not find that service connection is warranted for either a low back disability or renal failure on a direct basis.  Thus, his claim of entitlement to a low back disability as secondary to renal failure and his claims of entitlement to service connection for renal failure and dialysis scars as secondary to a low back disability must fail as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).

In summary, the most probative evidence of record is against finding that the Veteran's current low back disability, renal failure, and dialysis scars arose in or are otherwise related to service, and service connection has not been established for any condition such that service connection for those disabilities would be warranted on a secondary basis.  As the preponderance of the evidence is against the Veteran's claims for service connection for a low back disability, renal failure, and dialysis scars, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. 49, 54 (1990).







ORDER

Service connection for a low back disability is denied.

Service connection for renal failure is denied.

Service connection for scars on the left arm caused by dialysis is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


